DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/20 has been entered.

Response to Arguments
Applicant's arguments filed 10/08/20 have been fully considered but they are not persuasive.
On page 10 regarding 112 1st paragraph rejections Applicant argues that amendments are made which accord with the interview held 09/15/20 (see summary mailed 09/21/20).
The Examiner notes that in the interview, the Examiner noted that the method appeared to compare the plan to the implant position but not the planned implant position relative to the host. The amended claims recite the literal same claim language, meaning the rejection cannot be withdrawn. 
nd paragraph rejections Applicant argues the amendments are made which accord with the interview held 09/15/20 (see summary mailed 09/21/20).
The Examiner respectfully agrees and withdraws 112 2nd paragraph rejections.
On pages 11-12 regarding 103 rejections Applicant argues that the sensors of Pedicini simply determine whether the striker of the device of Pedicini should be stopped, and doesn’t teach receiving parameters that indicate the implant positioning device is located at the planned position, the planned position being determined based on the desired implant position relative to the implant host. 
The Examiner respectfully agrees (noting the rejection of record does not indicate Pedicini discloses this part of the claim but instead relies upon DiGioia for teaching these limitations). 
On pages  12-13 Applicant argues Steinberg does not teach parameters which indicate the implant positioning device is located at a planned position, wherein the planned position is determined based on the desired implant position relative to the implant hose as the claim requires.
The Examiner respectfully agrees (noting the rejection of record does not indicate Pedicini discloses this part of the claim but instead relies upon DiGioia for teaching these limitations). 
On page 13 Applicant argues further that DiGioia teaches a preoperative planner but “does not teach an implant positioning device” and thus does not teach receiving the parameters which indicate that the implant positioning device is located at a planned position relative to the implant host.
The Examiner respectfully disagrees and repeats the response from the Final rejection mailed 06/08/20:  DiGioia teaches (Column 6 lines 24-26) that tracked objects’ relative locations are displayed on a device so the medical practitioner can see all the systems relative to one another. Since DiGioia already teaches both the location of the patient and tools for implantation are tracked (Column 8 line 59 - Column 9 line 4) the new claim language is understood to be taught by DiGioia. As regards DiGioia not teaching an implant positioning device, the Examiner notes that Pedicini is relied upon to teach this claim limitation, making it unclear why Applicant would point this out. Applicant appears to be picking the references apart singly as opposed to considering their combination, and reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-26 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claims 12, 20, and 35 are rejected for containing new matter, since the originally filed specification and drawings fail to have support for a surgical plan being obtained which comprises a desired implant position relative to an implant host. The specification does not describe the plan as having this desired position relative to another.  
Remaining claims are rejected for depending on a claim with new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12, 15, 18, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedicini (US 20130161050 A1) in view of Steinberg et al. (US 20020107573 A1), hereinafter known as Steinberg, further in view of DiGioia et al. (US 6205411 B1), hereinafter known as DiGioia.
Regarding claim 12, Pedicini discloses a method for inserting an implant component during a surgical procedure ([0009] allow proper seating of an implant into an implant cavity) using an implant positioning device (Figures 1-2), the method comprising:
obtaining a surgical plan comprising a desired implant position relative to an implant host (as the Examiner best understands, this is considered to be 
receiving, at a control circuit, one or more parameters indicating that the implant positioned device is located within a planned position ([0040] positional sensor; [0052] connected to the control circuit; the location is the parameter, the planned location being located at the desired (planned) stop position which would give the ideal amount of power to the next stroke),
generating at least one motor control signal at a motor control circuit and receiving the signal at a motor, thus moving the actuator that is mechanically connected to the motor, and thus imparting an impact force to an implant component by an end effector coupled to the actuator ([0010], [0016], [0052]; [0009] and [0012]),
the implant positioning device comprising a positioning arm having a proximal fixed portion ([0011] hand grip) and a distal moveable portion ([0010] end effector which [0014] creates linear motion), the actuator being in mechanical communication with the distal movable portion ([0010] the actuator creating linear motion is in communication with the end effector creating the percussive forces);
but is silent with regards to a surgical control system obtaining the desired implant position and comparing it to the known location of an implant host,
there being a plurality of actuators in mechanical communication with the distal moveable portion, 

However, regarding claim 12 Steinberg teaches an implant positioning device which includes a (first) actuator for inducing linear motion (already taught by Pedicini) as well as a (second) actuator which induces rotational motion ([0807]-[0809] rotational driving motor). Pedicini and Steinberg are involved in the same field of endeavor, namely orthopedic surgical procedures. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Pedicini by including a plurality of actuators which are in mechanical communication with the end effector (i.e. a rotational actuator in addition to the linear actuator) such as is taught by Steinberg in order to allow the positioning device to position the implant in more than one direction (i.e. linear positioning as well as rotational positioning), thus allowing the surgeon implanting the implant greater positional control over the implantation procedure. 
Further, regarding claim 12 DiGioia teaches a method of implanting an implant into a patient which teaches that parameters indicate whether a device is located in its planned location (Column 8 line 59 - Column 9 line 4; the location of both the patient and tools for implantation are tracked via a tracking device with reference to a pre-operative plan (i.e. a “planned location”; Figure 2),
and relative implant host and implant locations are determined (Figure 2; Column 6 lines 24-26 the locations of all tracked objects are displayed relative to one another which allows the implant to be positioned at the desired position relative to the host) by a surgical control system (Figure 1 item 20).

Regarding claim 15 the Pedicini Steinberg DiGioia Combination teaches the method of claim 12 substantially as is claimed,
wherein Pedicini further discloses impacting the impact force comprises imparting the impact force at the impact frequency ([0016] and [0019]).
Regarding claim 18 the Pedicini Steinberg DiGioia Combination teaches the method of claim 12 substantially as is claimed,
wherein Pedicini further discloses the surgical procedure is a hip replacement surgery ([0009]).
Regarding claim 35 the Pedicini Steinberg DiGioia Combination teaches the method of claim 12 substantially as is claimed,
wherein Pedicini further discloses the positioning arm’s distal movable portion is in mechanical communication with an articulating joint ([0010]-[0011] the tool is gripped by a surgeon, indicating at least one articulating joint being in mechanical communication with the tool as a whole (i.e. a finger, wrist, elbow, 

Claim(s) 13-14, 16-17, 19-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedicini in view of Steinberg and DiGioia as is applied above further in view of Nycz et al. (US 9468538 B2), hereinafter known as Nycz.
Regarding claim 13 the Pedicini Steinberg DiGioia Combination teaches the device of claim 12 substantially as is claimed,
but is silent with regards to there being a communication device able to receive signals.
However, regarding claim 13 Nycz teaches a communication device which is configured to configured to establish a communication link with a surgical control system and receive system control signals from the surgical control system for controlling the insertion of the implant component (Figure 2 item 45). Pedicini and Nycz are involved in the same field of endeavor, namely surgical impactors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the Pedicini Steinberg DiGioia Combination by including a communication device such as is taught by Nycz in order to allow the device to communicate wirelessly with an input device. The two options facing a person of ordinary skill in the art are to either to have wired communications, or wireless communications. MPEP 2143(I)(e) indicates that it is obvious to choose from a finite number of identified, predictable 
Regarding claim 14 the Pedicini Steinberg DiGioia Nycz Combination teaches the device of claim 13 substantially as is claimed,
wherein Pedicini further discloses the system control signals comprise an impact frequency indication defining how frequently the implant positioning device is to impart an impact force to the implant component ([0019]).
Regarding claim 16 the Pedicini Steinberg DiGioia Combination teaches the method of claim 12 substantially as is claimed,
but is silent with regards to there being an end effector retention element.
However, regarding claim 16 Nycz teaches an impactor that includes a retention device configured to retain the implant component in a fixed position relative to the end effector during insertion (Figure 2 item 25). Pedicini and Nycz are involved in the same field of endeavor, namely surgical impactors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the Pedicini Steinberg DiGioia Combination by including a retention element on the end of the end effector of Pedicini in order to allow the implant which is being seated into the bone cavity ([0009]) to be 
Regarding claim 17 the Pedicini Steinberg DiGioia Combination teaches the method of claim 12 substantially as is claimed,
wherein Steinberg further teaches an implant positioning device which includes an actuator for inducing linear motion (taught by Pedicini) as well as an actuator which induces rotational motion ([0807]-[0809] rotational driving motor).
Regarding claim 19 the Pedicini Steinberg DiGioia Combination teaches the method of claim 18 substantially as is claimed,
but is silent with regards to the implant component being an acetabular cup.
However, regarding claim 19 Nycz teaches an implant positioning device for hip surgery that includes positioning an acetabular cup (Figure 1 item 14). Pedicini and Nycz are involved in the same field of endeavor, namely surgical 
Regarding claim 20 see the rejection to claim 13 above. 
Regarding claim 21 see the rejection to claim 14 above. 
Regarding claim 22 see the rejection to claim 15 above.
Regarding claim 23 see the rejection to claim 16 above.
Regarding claim 24 see the rejection to claim 17 above.
Regarding claim 25 see the rejection to claim 18 above.
Regarding claim 26 see the rejection to claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/08/20